Exhibit 10.1

EXECUTION COPY

INCREMENTAL FACILITY AGREEMENT

INCREMENTAL FACILITY AGREEMENT, dated February 26, 2020 (this “Agreement”), by
and among each of the signatories hereto, to the Credit Agreement, dated as of
April 6, 2018 (as amended, restated, supplemented or otherwise modified from
time to time, and as modified by this Agreement, the “Credit Agreement”), among
TPI Composites, Inc., a Delaware corporation (the “Borrower”), the Lenders from
time to time party thereto and JPMorgan Chase Bank, N.A., as administrative
agent (in such capacity, the “Administrative Agent”). Capitalized terms used in
this Agreement without definition shall have the meanings given them in the
Credit Agreement.

W I T N E S S E T H

WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the Borrower has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the Aggregate Revolving Commitment under the Credit
Agreement by requesting one or more Lenders to increase the amount of its
Revolving Commitment and/or by inviting one or more new banks, financial
institutions or other entities to extend Revolving Commitments;

WHEREAS, the Borrower has given written notice to the Administrative Agent of
its intention to, on the date hereof, increase the Aggregate Revolving
Commitment by $55,000,000 (such increase, the “Incremental Commitments”)
pursuant to such Section 2.20 and the Administrative Agent hereby acknowledges
receipt of such notice;

WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the undersigned
Lenders party to the Credit Agreement immediately prior to the Incremental
Facility Effective Date (as defined below) and signing this Agreement as an
“Increasing Lender” (collectively, the “Increasing Lenders” and each
individually, an “Increasing Lender”) now desire to increase the amount of their
respective Revolving Commitments under the Credit Agreement by executing and
delivering to the Borrower and the Administrative Agent counterparts to this
Agreement;

WHEREAS, the Credit Agreement provides in Section 2.20 thereof that (x) the
Borrower may arrange for any new bank, financial institution or other entity
(other than an Ineligible Institution) to extend Revolving Commitments under the
Credit Agreement and, if such Person is not then a Lender or an Affiliate of a
Lender, such Person shall be reasonably acceptable to the Administrative Agent,
the Issuing Banks and the Swingline Lender and (y) the Incremental Commitments
shall be effectuated pursuant to one or more Incremental Facility Agreements
executed and delivered by the Borrower, each Incremental Lender providing such
Incremental Commitments and the Administrative Agent; and

WHEREAS, each of the undersigned financial institutions signing this Agreement
as an “Augmenting Lender” (collectively, the “Augmenting Lenders” and each
individually, an “Augmenting Lender”; the Augmenting Lenders, together with the
Increasing Lenders, the “Incremental Revolving Lenders” and each individually,
an “Incremental Revolving Lender”) was not party to the Credit Agreement
immediately prior to the Incremental Facility Effective Date but now desires to
become a party thereto by executing and delivering to the Borrower and the
Administrative Agent counterparts to this Agreement;



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and mutual agreements herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each of the parties hereto hereby
agrees as follows:

1.    For the avoidance of doubt, the terms and conditions of the Incremental
Commitments and Revolving Loans and other extensions of credit to be made
thereunder and hereunder shall be identical to those of the Revolving
Commitments and Revolving Loans and other extensions of credit made under the
Credit Agreement on the Effective Date, as applicable, shall constitute
“Revolving Commitments” and “Revolving Loans”, as applicable, for all purposes
under the Credit Agreement (as amended by this Agreement) and any other Loan
Document and shall be treated as a single Class with such Revolving Commitments
and Revolving Loans, as applicable.

2.    Each of the undersigned Increasing Lenders severally agrees, subject to
the terms and conditions of this Agreement, that on the Incremental Facility
Effective Date it shall have its Revolving Commitment increased by the aggregate
principal amount set forth in the column titled “Increase to Commitment”
opposite its name on Schedule I attached hereto, thereby making the aggregate
principal amount of its total Revolving Commitment equal to the aggregate
principal amount set forth in the column titled “Total Commitment” opposite its
name on Schedule I attached hereto.

3.    Each of the undersigned Augmenting Lenders severally agrees, subject to
the terms and conditions of this Agreement, to be bound by the provisions of the
Credit Agreement and agrees that it shall, on the Incremental Facility Effective
Date, become a Lender for all purposes of the Credit Agreement to the same
extent as if originally a party thereto, with a Revolving Commitment equal to
the aggregate principal amount set forth in the column titled “Total Commitment”
opposite its name on Schedule I attached hereto; it being understood and agreed
that, as of the Incremental Facility Effective Date and after giving effect to
this Agreement, the Aggregate Revolving Commitment is $205,000,000.

4.    Each of the undersigned Augmenting Lenders (a) represents and warrants
that (i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Agreement and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement; (ii) it
satisfies the requirements, if any, specified in the Credit Agreement and under
applicable law that are required to be satisfied by it in order to become a
Lender, (iii) from and after the Incremental Facility Effective Date, it shall
be bound by the provisions of the Credit Agreement as a Lender thereunder and,
to the extent of its Revolving Commitment, shall have the obligations of a
Lender thereunder, (iv) it is sophisticated with respect to decisions to acquire
assets of the type contemplated by this Agreement and either it, or the Person
exercising discretion in making its decision to enter into this Agreement, is
experienced in acquiring assets of such type, and (v) it has received a copy of
the Credit Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 5.01 thereof, as applicable, and has
reviewed such other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into this Agreement on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent, any Arranger, or any other Lender or any
of their respective Related Parties; (b) agrees that it will, independently and
without reliance upon the Administrative Agent, any Arranger, any Co-Syndication
Agent or any other Lender or any of their respective Related Parties, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement or any other Loan Documents; (c) appoints and authorizes
the Administrative Agent to take such action as agent on its behalf and to
exercise such powers and discretion under the Credit Agreement or any other
instrument or document furnished pursuant hereto or thereto as are delegated to
the Administrative Agent by the terms thereof, together with such powers as are
incidental thereto; and (d) agrees that it will be bound by the provisions of
the Credit Agreement and will perform in accordance with its terms all the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender.

5.    The Borrower hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof, immediately
after giving effect (including pro forma effect) to the Incremental Commitments
and the making of any Loans and/or issuance of any Letters of Credit to be made
on the date hereof.



--------------------------------------------------------------------------------

6.    The Borrower hereby represents and warrants that the representations and
warranties of the Loan Parties set forth in the Loan Documents are true and
correct in all material respects (or, if qualified by materiality or “Material
Adverse Effect”, in all respects) on and as of the date hereof, except in the
case of any such representation and warranty that expressly relates to an
earlier date, in which case such representation and warranty was true and
correct in all material respects (or, if qualified by Material Adverse Effect or
other materiality qualification, in all respects) as of such earlier date.

7.    The Borrower hereby represents and warrants that after giving effect to
the Incremental Commitments and the making of Loans and other extensions of
credit to be made under the Credit Agreement on the date hereof (if any) (and
assuming that the Incremental Commitments are fully drawn but excluding the
proceeds of the Incremental Commitments for purposes of netting cash and Cash
Equivalents in the calculation of the Total Net Leverage Ratio), the Borrower is
in pro forma compliance with the financial covenants set forth in Section 6.12
of the Credit Agreement.

8.    The Incremental Commitments contemplated hereby shall not become effective
until the date on which each of the following conditions have been satisfied
(the date of such effectiveness, the “Incremental Facility Effective Date”):

 

  a)

the Administrative Agent (or its counsel) shall have received from each party
hereto either (x) a counterpart of this Agreement signed on behalf of such party
or (y) written evidence satisfactory to the Administrative Agent (which may
include telecopy or electronic transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement;

 

  b)

the representations and warranties set forth in paragraphs 5, 6, and 7 hereof
shall be true and correct as of such date and the Administrative Agent shall
have received a certificate to that effect dated such date and executed by a
Financial Officer of the Borrower;

 

  c)

the Administrative Agent shall have received (x) corporate documents of the
Borrower and a legal opinion of Goodwin Procter, as special counsel for the
Borrower, substantially consistent with those delivered on the Effective Date as
to matters reasonably requested by the Administrative Agent, (y) reaffirmations
from the Loan Parties substantially in the form of Exhibit A attached hereto and
(z) any amendments, supplements or other modifications to the local law governed
pledge agreements of the equity interests of Material Foreign Subsidiaries
organized under the laws of Mexico reasonably requested by the Administrative
Agent (it being understood and agreed that to the extent such amendments,
supplements or other modifications cannot be delivered by the Incremental
Facility Effective Date they shall not constitute conditions to the
effectiveness of this Agreement and the Incremental Commitments contemplated
hereby but shall be delivered within thirty (30) days of the Incremental
Facility Effective Date (or such later date as may be agreed by the
Administrative Agent in its reasonable discretion)); and

 

  d)

the Administrative Agent shall have received (i) for the account of each
Incremental Revolving Lender on the Incremental Facility Effective Date, an
Upfront Fee (as defined below) and (ii) payment of the Administrative Agent’s
and its Affiliates’ reasonable and documented out-of-pocket expenses (which
shall be



--------------------------------------------------------------------------------

  limited, in the case of legal fees and expenses, to the reasonable and
documented fees, disbursements, and other charges of Latham & Watkins LLP, as
primary counsel, and a single counsel in each applicable foreign jurisdiction)
in connection with this Agreement, the other documentation to be delivered in
connection with the Incremental Commitments and the other Loan Documents to the
extent earned, due and owing and otherwise reimbursable pursuant to the terms of
the Credit Agreement or this Agreement; provided, that Borrower shall have
received invoices from the Administrative Agent (or its counsel) for such
expenses at least one (1) Business Day prior to the Incremental Facility
Effective Date.

As used herein, “Upfront Fee” shall mean, with respect to each Incremental
Revolving Lender, a fee equal to the product of (i) the percentage set forth as
the upfront fee previously disclosed in writing to such Incremental Revolving
Lender and the Borrower multiplied by (ii) the aggregate amount of Incremental
Commitments held by such Incremental Revolving Lender as of the Incremental
Facility Effective Date.

The Administrative Agent shall notify the Borrower and the Incremental Revolving
Lenders of the Incremental Facility Effective Date, and such notice shall be
conclusive and binding on all parties hereto.

9.     The Borrower shall make any payments required to be made pursuant to
Section 2.16 of the Credit Agreement in connection with the Incremental
Commitments and any related transactions contemplated by Section 2.20 of the
Credit Agreement.

10.    This Agreement shall be construed in accordance with and governed by the
laws of the State of New York.

11.    This Agreement is a Loan Document and an Incremental Facility Agreement
under (and as defined in) the Credit Agreement. This Agreement may be executed
in counterparts (and by different parties hereto on different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy, emailed pdf. or any other
electronic means that reproduces an image of the actual executed signature page
shall be effective as delivery of a manually executed counterpart of this
Agreement. The words “execution,” “signed,” “signature,” “delivery,” and words
of like import in or relating to any document to be signed in connection with
this Agreement and the transactions contemplated hereby shall be deemed to
include Electronic Signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that nothing herein shall require the
Administrative Agent to accept electronic signatures in any form or format
without its prior written consent.

12.    The provisions of Section 9.09(b) through Section 9.09(e), and
Section 9.10 of the Credit Agreement are incorporated herein mutatis mutandis as
if set forth herein.

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

INCREASING LENDER: JPMORGAN CHASE BANK, N.A. By:  

/s/ Lynn Braun

Name:   Lynn Braun Title:   Executive Director

 

[Signature Page to Incremental Facility Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

INCREASING LENDER: BANK OF AMERICA, N.A By:  

/s/ Alain Pelanne

Name:   Alain Pelanne Title:   Vice President

 

[Signature Page to Incremental Facility Agreement]



--------------------------------------------------------------------------------

AUGMENTING LENDER: BMO HARRIS BANK By:  

/s/ Terry Switz

Name:   Terry Switz Title:   Director

 

[Signature Page to Incremental Facility Agreement]



--------------------------------------------------------------------------------

Accepted and agreed to as of the date first written above:

 

TPI COMPOSITES, INC.

By:

 

/s/ Bryan Schumaker

Name:

 

Bryan Schumaker

Title:

 

Chief Financial Officer

 

[Signature Page to Incremental Facility Agreement]



--------------------------------------------------------------------------------

Acknowledged as of the date first written above:

JPMORGAN CHASE BANK, N.A.

as Administrative Agent, as the Swingline Lender and as an Issuing Bank

 

By:  

/s/ Lynn Braun

Name:   Lynn Braun Title:   Executive Director

 

[Signature Page to Incremental Facility Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION

as an Issuing Bank

 

By:  

/s/ Zane Hwang

Name:   Zane Hwang Title:   Vice President

 

[Signature Page to Incremental Facility Agreement]



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION

as an Issuing Bank

 

By:  

/s/ Neha H. Shah

Name:   Neha H. Shah Title:   Duly Authorized Signatory

 

[Signature Page to Incremental Facility Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

to Incremental Facility Agreement

 

INCREASING OR AUGMENTING LENDER

  

INCREASE TO
COMMITMENT

    

TOTAL
COMMITMENT

 

JPMORGAN CHASE BANK, N.A.

   $ 10,000,000      $ 55,000,000  

BANK OF AMERICA, N.A.

   $ 15,000,000      $ 30,000,000  

BMO HARRIS BANK

     N/A      $ 30,000,000  



--------------------------------------------------------------------------------

EXHIBIT A

CONSENT AND REAFFIRMATION

February 26, 2020

Each of the undersigned hereby acknowledges receipt of a copy of the foregoing
Incremental Facility Agreement dated as of the date hereof (the “Incremental
Facility Agreement”), which amends that certain Credit Agreement dated as of
April 6, 2018 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”) by and among TPI Composites, Inc., a
Delaware corporation, the financial institutions from time to time party thereto
(the “Lenders”) and JPMorgan Chase Bank, N.A., as Administrative Agent (the
“Administrative Agent”). Capitalized terms used in this Consent and
Reaffirmation and not defined herein shall have the meanings given to them in
the Credit Agreement or the Incremental Facility Agreement, as applicable.
Without in any way establishing a course of dealing by the Administrative Agent
or any Lender, each of the undersigned consents to the Incremental Facility
Agreement and reaffirms the terms and conditions of the Credit Agreement and any
other Loan Document executed by it and acknowledges and agrees that such Credit
Agreement and each and every such Loan Document executed by the undersigned in
connection with the Credit Agreement remains in full force and effect and is
hereby reaffirmed, ratified and confirmed. Any security created by the Loan
Documents shall remain in full force and effect and continue to secure the
Secured Obligations. Each of the undersigned hereby represents and warrants that
the representations and warranties of the Loan Parties set forth in the Loan
Documents are true and correct in all material respects (or, if qualified by
materiality or “Material Adverse Effect”, in all respects) on and as of the date
hereof, except in the case of any such representation and warranty that
expressly relates to an earlier date, in which case such representation and
warranty was true and correct in all material respects (or, if qualified by
Material Adverse Effect or other materiality qualification, in all respects) as
of such earlier date. All references to the Credit Agreement contained in the
above-referenced documents shall be a reference to the Credit Agreement as so
modified by the Incremental Facility Agreement.

[Signature Pages Follow]



--------------------------------------------------------------------------------

COMPOSITE SOLUTIONS, INC.

 

By:  

/s/ Bryan Schumaker

Name:   Bryan Schumaker Title:   Chief Financial Officer TPI, INC. By:  

/s/ Bryan Schumaker

Name:   Bryan Schumaker Title:   Chief Financial Officer TPI TECHNOLOGY, INC.
By:  

/s/ Bryan Schumaker

Name:   Bryan Schumaker Title:   Chief Financial Officer TPI CHINA, LLC By:  

/s/ Bryan Schumaker

Name:   Bryan Schumaker Title:   Chief Financial Officer TPI CHINA II, LLC By:  

/s/ Bryan Schumaker

Name:   Bryan Schumaker Title:   Chief Financial Officer TPI IOWA, LLC By:  

/s/ Bryan Schumaker

Name:   Bryan Schumaker Title:   Chief Financial Officer TPI IOWA II, LLC By:  

/s/ Bryan Schumaker

Name:   Bryan Schumaker Title:   Chief Financial Officer

 

[SIGNATURE PAGE TO CONSENT AND REAFFIRMATION TO INCREMENTAL FACILITY AGREEMENT]



--------------------------------------------------------------------------------

TPI ARIZONA, LLC By:  

/s/ Bryan Schumaker

Name:   Bryan Schumaker Title:   Chief Financial Officer TPI MEXICO, LLC By:  

/s/ Bryan Schumaker

Name:   Bryan Schumaker Title:   Chief Financial Officer TPI MEXICO III, LLC By:
 

/s/ Bryan Schumaker

Name:   Bryan Schumaker Title:   Chief Financial Officer TPI MEXICO V, LLC By:  

/s/ Bryan Schumaker

Name:   Bryan Schumaker Title:   Chief Financial Officer TPI MEXICO VII, LLC By:
 

/s/ Bryan Schumaker

Name:   Bryan Schumaker Title:   Chief Financial Officer TPI TURKEY, LLC By:  

/s/ Bryan Schumaker

Name:   Bryan Schumaker Title:   Chief Financial Officer TPI TURKEY IZBAS, LLC
By:  

/s/ Bryan Schumaker

Name:   Bryan Schumaker Title:   Chief Financial Officer

 

[SIGNATURE PAGE TO CONSENT AND REAFFIRMATION TO INCREMENTAL FACILITY AGREEMENT]



--------------------------------------------------------------------------------

TPI HOLDINGS MEXICO, LLC

 

By:  

/s/ Bryan Schumaker

Name:   Bryan Schumaker Title:   Chief Financial Officer

 

[SIGNATURE PAGE TO CONSENT AND REAFFIRMATION TO INCREMENTAL FACILITY AGREEMENT]